NUMBER 13-13-00169-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

STANLEY BRADFORD
WHITTINGTON,                                                             Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                On appeal from the 2nd 25th District Court
                      of Gonzales County, Texas.


                        ORDER OF ABATEMENT
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      This matter is before the Court on appellant’s “Motion to Abate Appeal and Order

the Trial Court to Enter Findings of Fact and Conclusions of Law.”       According to

appellant, this matter should be abated and remanded for purposes of conducting a

hearing regarding whether appellant was properly advised regarding the “dangers of
multiple representation.” More than ten days have passed and the State has not filed a

response to this motion.

       Accordingly, we GRANT the motion to abate.            We ABATE this appeal and

REMAND the cause to the trial court for the purposes of conducting a hearing regarding

this issue. The trial court should prepare findings of fact and conclusions of law and

include them in a supplemental clerk's record. Furthermore, the trial court shall cause a

supplemental reporter's record of any proceedings to be prepared. The supplemental

clerk's record and supplemental reporter's record, if any, shall be filed with the Clerk of

this Court on or before the expiration thirty days from the date of this order.

       It is so ORDERED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of December, 2013.




                                             2